Citation Nr: 1112189	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1991 to March 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of February 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of service connection for knee, hip, and back disabilities secondary to the service-connected left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

In January 2010, the Veteran submitted a VA Form 4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) pertaining to private treatment provided by Inland Northwest Foot and Ankle for the left ankle disability.  It does not appear that the associated records have been requested or associated with the file.  These must be requested.

The Veteran failed to report to a VA examination scheduled in March 2009.  Because the matter is already being remanded, another VA examination should be conducted to determine the current status of the left ankle disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for VA examination without good cause will include denial of the claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers (VA and private) who provided evaluation or treatment for his service-connected left ankle disability since June 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  In that regard, ask the Veteran to submit another VA Form 4142 for the records associated with his treatment by Inland Northwest Foot and Ankle as reported in the January 2010VA Form 4142.  If any records are not available, so inform the Veteran.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current extent and severity of his left ankle disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


